Citation Nr: 0843363	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-06 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at North 
Collier Hospital from November 7, 2004 to November 23, 2004.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 decision letter by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
St. Petersburg, Florida.      

By a May 2007 decision, the Board remanded this case for 
additional development.  However, as explained in more detail 
below, given that the requested benefit on appeal has been 
granted, the appeal must be dismissed.  


FINDINGS OF FACT

1.  In a May 2007 decision, the Board remanded this case for 
additional development.  

2.  In May 2008, the St. Petersburg VAMC authorized one day 
(November 7, 2004) of payment for medical expenses incurred 
by the veteran in conjunction with treatment at North Collier 
Hospital.   

3.  In May 2008, the St. Petersburg VAMC was notified by the 
Business Office at the North Collier Hospital that Medicaid 
paid Collier Anesthesia and that they had a zero balance; 
thus the veteran's claim for payment or reimbursement for the 
cost of unauthorized private medical expenses incurred at 
North Collier Hospital from November 7, 2004 to November 23, 
2004, includes no justiciable case or controversy for active 
consideration by the Board.   






CONCLUSION OF LAW

The veteran's appeal with respect to entitlement to payment 
or reimbursement for the cost of unauthorized private medical 
expenses incurred at North Collier Hospital from November 7, 
2004 to November 23, 2004, is dismissed as no justiciable 
case or controversy is before the Board at this time.  
38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.200, 20.204 (2008).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In this context, the Board observes that by a May 2007 
action, the Board remanded this case for additional 
development.  Pursuant to the May 2007 remand decision, the 
RO obtained an opinion from the Chief Medical Officer who 
opined that the veteran's condition on November 7, 2004, when 
he sought treatment at North Collier Hospital for left arm 
cellulites, was emergent.  The Chief Medical Officer further 
concluded that although the severity of the veteran's left 
arm cellulites constituted a medical emergency, he was stable 
for transfer.  Thus, one day of payment was authorized.  
Accordingly, in May 2008, the St. Petersburg VAMC authorized 
payment for medical expenses incurred on November 7, 2004, by 
the veteran in conjunction with treatment at North Collier 
Hospital.  

In May 2008, the St. Petersburg VAMC contacted North Collier 
Hospital in order to determine the veteran's remaining 
balance.  The Business Office at the North Collier Hospital 
responded that Medicaid paid Collier Anesthesia and that they 
had a zero balance and they wanted to "leave it like that."  
Therefore, given that there is no remaining balance and the 
veteran has been granted the benefit sought, his claim for 
entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at North 
Collier Hospital from November 7, 2004 to November 23, 2004, 
is moot and will be dismissed because there is no justiciable 
case or controversy as contemplated by 38 U.S.C.A. §§ 7104, 
7107 and 38 C.F.R. § 19.4.  


ORDER

The appeal with respect to the claim of entitlement to 
payment or reimbursement for the cost of unauthorized private 
medical expenses incurred at North Collier Hospital from 
November 7, 2004 to November 23, 2004, is dismissed.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


